DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it fails to meet all of the U.S. Patenting standards.

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, as well as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (4,974,477) in combination with Baker (6,029,549), as evidenced by Broad (872,048).
Anderson (‘477) provides a screwdriver (speed wrench) including a handle and a S-curve shaped shaft with a mount to receive tool driving or drilling inserts. The S-curve shaped shaft causes the axis of the tool to intersect the axis of the handle, thereby causing a cone-shaped pattern of rotation. The shaft permits the user to rotate the handle with wrist motion, thereby rotating the tool insert.  Shaft 12 has shaft end 58, first bend 60, straight section 61, second bend 62 and adaptor end 64 preferably formed of one continuous piece of steel. The axis 66 of shaft end 58 forms angle 1 with the axis 67 of straight section 61. The axis 68 of adapter end 64 forms angle 2 with the axis 67 of straight section 61. Angle 2 of second bend 62 is preferably larger by a few degrees than angle 1 of first bend 60, thereby creating the offset S-curve 56. Angle 1 is preferably 40 degrees, and angle 2 is preferably 55 degrees, forming a preferable angular differential of 15 degrees. However, because of manufacturing tolerances, the angular differential is expected to vary from 9 to 21 degrees.
Baker (‘549) provides a handle for a screwdriver having a storage area for storing bits used with the screwdriver. The storage area consists of races formed in the handle that securely hold the extra bits so that they do not rattle and can be seen without removing them from the handle.
Broad (‘048) provides a hand-operated tool (e.g., a screwdriver, auger, gimlet, cork screw, counter bore, etc.) that may be readily and accurately operated with one hand, thus providing a convenient and efficient tool in the hands of electricians, mechanics, carpenters, or in fact any individual having use for such a device (page 1, lines 15-27.  Broad (‘048) provides a bent shank 4 and, as shown in Fig. 1, a handle 1 with a plurality of recesses 2—2 for receiving different varieties of tools.  Broad further provides that in the operation of the device the required tool, which has been inserted in the chuck 11, or else forms an integral part of the shank, as shown in Fig. 2, is brought into engagement with the object on which it is intended to be used. The operator, having a firm grip with one hand on the handle portion 1, brings sufficient pressure to bear as would be necessary in handling any ordinary tool now known and designed for the purpose, and then proceeds to operate the handle portion 1 in such a way that, it will describe an orbital movement, the diameter of which depends upon the length of the leverage contained in the bent portion 8, said orbital movement decreasing in diameter as it approaches the outer end of said handle which is held firmly in the palm of the hand. The bent portion 8 forming the leverage, and likewise the gripping portion 9 will thus be made to describe a circle and in so doing will rotate the portion 10 of the shank, which; when turning, revolves on its own axis, and consequently the tool connected thereto will operate against the object in contact therewith. At the same time the portion 4 of said shank will rotate in the handle portion 1 (page 2, lines 11-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the screwdriver of Anderson (‘477) by providing compartments/slots within the handle thereof in order to house six separate tool bits, such as the handle of Baker (‘549), in order to provide the means for using the screwdriver of Anderson (‘477) with screws of varying sizes/types, as Broad (‘048) demonstrates that providing both a bent shank and a handle that stores a plurality of tools provides a convenient and effective tool for providing revolving motion that may be operated with one hand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Winslow et al. (1,642,569) provide a screwdriver with an “s” curve in the blade (Fig. 1); Simson (1,752,703) provides a hand drill or screwdriver with an “s” curve 12 in the blade 10 and a bearing 20 for interface with the peened-over head 18 of the blade (Fig. 1); Knight, Jr. (2,712,765) provides a wrist-motion rotary hand-tool with an “s” curve in the shaft 11 (Fig. 1); Miller (3,769,862), likewise, provides a tool with a bent shank 10 (Fig. 1) and a bearing interface (Figs. 2 and 4); Jin (5,349,886) provides hand screw drivers having shanks of various bend configurations (see Figs. 1, 2 and 7-10); Liu (US 2016/0361804 A1), Miller (6,668,687), and Schuster (US 203/0213343 A1), respectively, provide a screwdriver having a bent blade.  Itoh (7,938,045) provides a handle for screwdrivers that has a plurality of slots for holding various driver bits.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. 
It is the examiner’s opinion that the present application, as well as understood, fails to disclose or describe an invention that is novel or unobvious.
The present application further fails to meet the minimum US Patent Office standards for the contents of the specification.
The examiner directs the applicant to the Pro Se Assistance Program for further guidance. https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program  

    PNG
    media_image1.png
    754
    715
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/